Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of invention I, claims 1-15, in the reply filed on 9/13/21 is acknowledged.
Claims 1, 5-9, 11-15 are allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 5/14/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 16 and 18-20 are no longer withdrawn from consideration and they are rejoined because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Tent on 10/22/21.
	Application is changed as follows:

Change Abstract, from "Described is a build chamber (1) for an additive manufacturing apparatus (100) for forming a three-dimensional article layer by layer from a powder. The build chamber (1) comprising a build chamber base body (2) and said build chamber base body (2) is formed by at least two segments (4) telescopically coupled together. 8” to – Described is a build chamber for an additive manufacturing apparatus for forming a three-dimensional article layer by layer from a powder. The build chamber comprises a build chamber base body and said build chamber base body is formed by at least two segments telescopically coupled together. –.

Replace the claims with:
A build chamber for an additive manufacturing apparatus for forming a three-dimensional article layer by layer from a powder, the build chamber comprising a build chamber base body and a build table, wherein said build chamber base body comprises at least two segments telescopically coupled together, the at least two segments comprising a top segment and a bottom segment, the top segment being sized to fit inside the bottom segment, wherein:

the bottom segment is releasably attached to said build table with a bayonet joint or an eccentric latch.

(Cancelled) 

(Cancelled) 
 
(Cancelled) 

The build chamber according to claim 1, wherein said at least two segments comprises a plurality of segments, and at least one stroke limitation wire is attached between each adjacent segment in the plurality of segments, creating at least a minimum overlap between said each adjacent segment.

The build chamber according to claim 5, wherein said at least one stroke limitation wire is attached on the outside of said segments.

The build chamber according to claim 1, wherein a segment x of the at least two segments has a lower flange which extends radially outwards and an adjacent segment x+1 of the at least two segments has an upper flange which extends radially inwards, where said lower flange and said upper flange in said adjacent segments x and x+1 respectively limit the stroke of said telescopic build tank in a downward direction where segment x+1 is larger segment compared to segment x.

The build chamber according to claim 1, wherein the build chamber base body is circular.

The build chamber according to claim 1, wherein the build chamber base body comprises a shape of a polygon.

(Cancelled) 

The build chamber according to claim 1, wherein said build table has a smaller outer dimension than an inner dimension of said top segment.

The build chamber according to claim 5, wherein said minimum overlap is at least 5 mm in fully extracted position.

The build chamber according to claim 7, wherein there is a gap between an outer dimension of segment x and an inner dimension of segment x+1. 

The build chamber according to claim 7, wherein there is a gap between an outer dimension of said lower flange of segment x and with an inner dimension of segment x+1.

The build chamber according to claim 7, wherein there is a gap between an inner dimension of said upper flange of segment x+1 and with an outer dimension of segment x.


A method of using a telescopic build tank for an additive manufacturing apparatus for forming a three-dimensional article layer by layer from a powder, the method comprising the steps of:
positioning a top surface of a build table of the build tank at a first location spaced apart from a powder table; and
during forming of the three-dimensional article, moving the top surface from the first location to at least a second location, the second location being axially displaced from the first location, relative to the telescopic build tank, and intermediate the first location and a location of the powder table,
wherein the moving step causes collapse of a build chamber base body of the telescopic build tank, the build chamber base body comprising at least two segments telescopically coupled together, the at least two segments comprising a 
the top segment is releasably attached to the powder table surrounding said build chamber base body with a bayonet joint or an eccentric latch; and
the bottom segment is releasably attached to said build table with a bayonet joint or an eccentric latch.

(Cancelled) 

The method of claim 16, wherein said at least two segments comprises a plurality of segments, and at least one stroke limitation wire is attached between each adjacent segment in the plurality of segments, creating at least a minimum overlap between said each adjacent segment.

The method of claim 16, wherein said minimum overlap is at least 5 mm in fully extracted position.

A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising one or more executable portions configured for:
positioning a top surface of a build table of a build tank at a first location spaced apart from a powder table; and
during forming of a three-dimensional article, moving the top surface from the first location to at least a second location, the second location being axially displaced from the first location, relative to the build tank, and intermediate the first location and a location of the powder table,
wherein the moving step causes collapse of a build chamber base body of the build tank, the build chamber base body comprising at least two segments telescopically coupled together, the at least two segments comprising a top segment and a bottom segment, the top segment being sized to fit inside the 
the top segment is releasably attached to the powder table surrounding said build chamber base body with a bayonet joint or an eccentric latch; and
the bottom segment is releasably attached to said build table with a bayonet joint or an eccentric latch.


Allowable Subject Matter
Claims 1, 5-9, 11-16 and 18-20 are allowed.
	The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Univ Xi An Jiaotong (CN 103447528, already of record), CL Schutzrechtsverwaltungs Gmbh (DE 102009020987, already of record) and Wimpenny (US 2015/0202686, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  said build chamber base body comprises at least two segments telescopically coupled together, the at least two segments comprising a top segment and a bottom segment, the top segment being sized to fit inside the bottom segment, wherein: the top segment is releasably attached to a powder table surrounding said build chamber base body with a bayonet joint or an eccentric latch; and the bottom segment is releasably attached to said build table with a bayonet joint or an eccentric latch. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743